December 7, 1979


79-84       MEMORANDUM OPINION FOR THE SPECIAL
            COUNSEL, MERIT SYSTEMS PROTECTION
            BOARD

            Merit Systems Protection Board—Special Counsel—
            Employment of Temporary or Intermittent
            Attorneys and Investigators (31 U.S.C. § 686)


   Assistant Attorney General Harmon has asked me to respond to your
request for our view whether your desire to employ temporary or intermit­
tent investigators and attorneys to investigate and assist in the processing
of your cases is consistent with relevant law and ethical considerations.1
   It is our understanding that you want to appoint both employees de­
tailed from other Federal agencies and individuals from the private sector.
They will serve under your supervision on a part-time basis not to exceed
6 months. These employees will be appointed when you have a backlog of
work and will perform the same functions as permanent employees of
your Office; in particular, they will screen cases and interview witnesses.

                                               I.

   Temporary or intermittent experts and consultants may be regained by
agencies when authorized by an appropriation or other statute. 5 U.S.C.
§ 3109. Although your recent appropriation act authorizes you to employ
experts and consultants, Act of Sept. 29, 1979, Pub. L. No. 96-74, 93
Stat. 572, in our view this appropriation may not be used to hire
employees to perform the same functions as are performed by regular
employees in your Office. Subchapter 1-2 of The Federal Personnel
Manual, Chapter 304, provides a definition of “ consultant” and
“ expert.” A consultant who is excepted from the competitive service is “ a


  'W e understand from your staff that you are no longer interested in employing such per­
sons to train your perm anent staff o r to assist in the development o f a com puter-based infor­
mation retrieval system.

                                              451
person who serves as an advisor to an officer or instrumentality of the
Government, as distinguished from an officer or employee who carries out
the agency’s duties and responsibilities.” A consultant position is defined
as “ a position requiring the performance of purely advisory or consultant
services, not including performance of operating functions.” The defini­
tion of expert is somewhat broader but, in our view, does not provide a
basis for the plan you contemplate. The Federal Personnel Manual
describes an expert as “ a person with excellent qualifications and a high
degree of attainment in a professional * * * field. His knowledge and
mastery of the principles, practices, problems, methods, and techniques of
his field of activity, or of a specialized area in a field, are clearly superior
to those usually possessed by ordinarily competent persons in that
activity.” An expert position is one that “ for satisfactory performance,
requires the services of an expert in the particular field * * * and with
duties that cannot be performed satisfactorily by someone not an expert in
that field.” This, although your appropriation for temporary experts
could most likely be used to hire particularly qualified attorneys or in­
vestigators to work on unusually difficult matters, we do not understand
this to be your current plan, and we do not believe that short-term
employees hired to perform work exactly like that of your regular staff can
properly be considered experts.

                                      II.

   Because we believe that the temporary agency and private-sector
employees you want to appoint cannot be considered experts or con­
sultants, the question arises whether there is any other statutory authoriza­
tion for hiring them.

                 Employees from Other Federal Agencies

   Section 686(a) of title 31, United States Code, authorizes purchase of
services by one Federal Government entity from another Federal Govern­
ment entity. This statute states:
     Any executive department or independent establishment of the
     Government, or any bureau or office thereof, if funds are avail­
     able therefore and if it is determined by the head of such executive
     department, establishment, bureau, or office to be in the interest
     of the Government so to do, may place orders with any other such
     department, establishment, bureau, or office for * * * services,
     of any kind that such requisitioned Federal agency may be in a
     position to supply or equipped to render, and shall pay promptly
     by check to such Federal agency as may be requisitioned, * * *
     all or part of the estimated or actual cost thereof * * * .
We read § 686(a) as allowing you to request the services of attorneys and
investigators employed in another Federal Government entity that has
authority to conduct activities similar to those the employees will be pur­
suing for you. Two prerequisites to your use of funds to reimburse the

                                     452
transferor agency are that the funds were appropriated for the type of
work you will have the detailed attorneys and investigators perform,2 and
that you provide an adequate rationale why the work cannot be satisfac­
torily performed by your own staff or by using the funds to increase your
agency’s staff. This second requirement would be met if you can make a
showing that Government efficiency is best served by bringing into your
agency on a temporary basis employees who have gained experience in the
kind of work to be performed while working for other agencies rather than
hiring new employees and having to train them for a job that will last at
most 6 months.

                        Employees from the Private Sector

   You also propose to accept the gratuitous services of attorneys and in­
vestigators from the private sector.3 The acceptance of voluntary services
is prohibited by 31 U.S.C. 665(b), which states that:
     No officer or employee of the United States shall accept volun­
     tary service for the United States or employ personal service in
     excess of that authorized by law * * * .
This has been interpreted by the Attorney General to prohibit a contract
for services for which no payment is required, but the prohibition on ac­
ceptance of voluntary services was not intended to cover services rendered
gratuitously in an official capacity under a regular appointment to a posi­
tion otherwise permitted by law to be nonsalaried.'30 Op. A tt’y. Gen. 51
(1913). See also subchapter l-4.d of The Federal Personnel Manual,
Chapter 311.
   Subchapter 1-4 of Chapter 311 defines gratuitous service as that offered
and accepted without pay under an appointment to perform duties the pay
for which has not been established by law. If Congress has fixed a
minimum salary for a position, an individual cannot waive that salary.
Glavey v. United States, 182 U.S. 595 (1901). Cf., MacMath v. United
States, 248 U.S. 151 (1918). You are in a better position than we to deter­
mine as a factual matter whether the attorneys and investigators you hope
to hire from the private sector will be filling jobs for which a minimum
salary has been fixed by law. Even if there is such a minimum salary set,
this element of the definition of gratuitous service could be interpreted to
mean that if the Government is to pay anything more than a nominal sum,
the minimum salary established by law must be paid, but that “ a position
for which no minimum salary is set by law” includes all those positions for
which no salary or a nominal salary is paid. Section 5102(c)(13) of title 5,


   'Funds appropriated for the hiring o f attorneys and investigators to perform the tasks you
intend to have the detailed employees perform may be used only for the purposes for which
they are appropriated, 31 U .S.C . 628, but they are available to pay either employees o f your
own or those detailed from another agency.
   ’We leave aside for the m oment the question o f whether you can pay each private sector
employee a nominal sum, not to exceed $100, for all services rendered by the participant dur­
ing the 6 m onths o f the program .

                                             453
U.S. Code, states that chapter 51 of title 5 providing for the classification
o f pay and allowances does not apply to employees who serve without pay
or at nominal rates of pay.
   We conclude, therefore, that you can appoint attorneys and in­
vestigators from the private sector and that you can pay a nominal sum
such as you propose to those providing the gratuitous service. We do not
think, as stated above, that your appropriation for hiring temporary con­
sultants or experts can be used to provide these funds and thus you will
have to be able to justify the appointment and expenditure under 5 U.S.C.
12060), authorizing you to appoint the legal, administrative and support
personnel necessary to perform the functions of your Office, and as an ex­
pense necessary thereto under your recent appropriation act.

                                       III.

    Finally, we consider whether the plan you propose is consistent with
 relevant conflict of interest laws. This advice is necessarily general and
 does not preclude the need for careful consideration of particular factual
 circumstances.
    The employees whose services you obtain from other Federal agencies
 will continue to be subject to the conflict of interest restrictions for regular
 Government employees. Your proposed plan raises no unusual questions
 as to those employees and therefore we see no need to discuss the require­
 ments in detail.
    Those appointed from the private sector will be subject to the same re­
 quirements as regular Government employees, but they may be made sub­
ject to the less stringent conflict of interest requirements for special
Government employees if you decide in advance to appoint them to serve
 less than 130 days in any 365-day period. 18 U.S.C. 202(a) defines “ special
government employee” as “ an officer or employee of the executive or
legislative branch of the United States Government, of any independent
agency of the United States * * * who is retained, designated, ap­
pointed, or employed to perform, with or without compensation, for not
to exceed one hundred and thirty days during any period of three hundred
and sixty-five consecutive days, temporary duties either on a full-time or
intermittent basis * * * .” In estimating in advance of appointment the
number of days an employee may serve, an agency must in good faith find
that the special Government employee will serve no more than 130 days; a
part of a day must be counted as a full day, and a Saturday, Sunday, or
holiday on which duties are to be performed must be counted equally with
a regular work day. Federal Personnel Manual, Chapter 735, Appendix C.
If an employee does, however, serve for more than the 130 days, he or she
will nevertheless continue to be regarded as a special Government
employee so long as the original estimate was made in good faith. Id. Once
an employee is appointed as a special Government employee, the restric­
tions imposed by the conflict of interest laws apply even on days the
employee does not serve the Government. Id.

                                      454
                                    Compensation

   Sections 203 and 209 of title 18 limit the compensation employees may
receive in addition to their Government salary. The restrictions of § 209
on the receipt of “ salary, or any contribution to or supplementation of
salary” as compensation for services as an employee of the United States
from any source other than the Government of the United States is ex­
pressly not applicable to special Government employees. § 209(c). The re­
strictions found in § 203(a) on receipt of outside compensation when one is
serving as an officer or employee of the United States in relation to any
matter in which the United States is a party or has a direct and substantial
interest before any department, agency, or commission, applies to special
Government employees only in relation to a particular matter involving a
specific party or parties in which the employee has at any time participated
personally and substantially as a Government employee or as a special
Government employee through decision, approval, disapproval, recom­
mendation, the rendering of advice, investigation or otherwise, or which is
pending in the department or agency of the Government in which he or she
is serving.4 Furthermore, § 203 applies to matters pending in the depart­
ment only when a special Government employee has served in the agency
for no more than 60 days during the immediately preceding 365 days.
§ 203(c).
   If you do not hire private employees as special Government employees,
they will be subject, as are the regular Government employees whose serv­
ices you might utilize, to the restrictions of § 203. But even if the private
employees were special Government employees, if they serve without com­
pensation, they nevertheless will not be subject to § 209. See § 209(c).
   If the employees from the private sector are regular employees and are
paid by the Government, § 209 requires that their private-sector compen­
sation be reviewed to ensure that it does not include payment for Govern­
ment work and to reflect their more limited participation in the private
firm’s business. To satisfy § 203, these employees’ salaries will have to be
reviewed further, if necessary, to ensure that they do not share fees for
representational services performed by another as outlined above.5

                            Representation Restrictions

   Regular Government employees must refrain from acting as agents or
attorneys for anyone before any department, agency, court, court-martial,
officer, or any civil, military, or naval commission, in connection with any
particular matter in which the United States is a party or has a direct and


   ‘Section 203 applies as well to receipt o f com pensation by an employee for services
rendered by another, such as a law partner.
   ’The restrictions o f § 209 do not prohibit continued participation by employees in bona
fide pension, retirem ent, group life, health or accident insurance, profit-sharing, stock
bonus, or other employee welfare or benefit plans maintained by a private employer. See
§ 209(b).

                                           455
substantial interest. 18 U.S.C. § 205. This section restricts special Govern­
ment employees in more limited fashion; such an employee may not act as
attorney or agent in relation to any particular matter involving a specific
party or parties in which that employee has at any time participated in the
course of his or her Government service, or, if the employee has served at
least 61 days, any matter that is pending in the department in which he or
she is serving. A special Government employee is not otherwise barred
from acting as an attorney in court proceedings or in proceedings before
other agencies.
   Section 208 of title 18 requires an officer or employee (including a
special Government employee) to disqualify himself or herself from par­
ticipating in decisions with regard to particular matters where he or she, a
spouse, minor child, partner, organization in which the employee is serv­
ing as officer, director, trustee, partner, or employee, or any person or
organization with whom he or she is negotiating or has any arrangement
concerning prospective employment, has a financial interest. A waiver is
available under certain conditions, § 208(b), and, as with the applicability
of all of the conflict o f interest sections discussed in this opinion, a careful
examination of the particular facts would have to be made in each in­
dividual case.

                         Post-employment Restrictions

   Section 207 of title 18 was amended by the Ethics in Government Act of
1978 to require that regular employees and special Government employees
be permanently barred from acting as attorney or agent or otherwise rep­
resenting any person other than the United States in making any commu­
nication, with intent ‘to influence, or in making any informal or formal ap­
pearance before any department, agency, commission, or court in relation
to any particular matter in which the United States or the District of Co­
lumbia is a party or has a direct and substantial interest and in which the
employee participated personally and substantially, Pub. L. No. 95-521,
Title V, T 501(a), as amended by Pub. L. No. 96-28 (92 Stat. 1864, 93
Stat. 76).6 The employee will also be prohibited for 2 years from acting as
agent or attorney in similar circumstances with regard to matters under his
or her official responsibility, but in all likelihood the realm of official
responsibility of the employees you would have would be no broader than
the matters in which they participated personally and substantially.

                                          Leon U   lm an

                              D eputy Assistant A ttorney General
                                                    Office o f Legal Counsel '



  ‘We assume that the employees you are considering hiring will not be am ong those
designated for m ore stringent coverage under § 207(d).

                                       456